Citation Nr: 0621469	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for acinic cell carcinoma 
of the minor salivary gland claimed as due to occupational 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
February 1951 to January 1955 and from October 1955 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that the carcinoma of the salivary gland 
is related to radiation exposure as a result of his work with 
radar equipment on board the USS Picket during his second 
period of service.  

Service connection may be established if a veteran develops a 
"radiogenic disease" which the VA Under Secretary of 
Benefits relates to the radiation exposure in service.  A 
"radiogenic disease" is one that is deemed to have been 
induced by ionizing radiation, and by regulation includes 
salivary gland cancer.  38 C.F.R. § 3.311(b)(2).  

While naval radar equipment emits microwave-type non-ionizing 
radiation, which is not subject to review under the statutory 
and regulatory scheme for claims based on exposure to 
ionizing radiation, the veteran argues he was exposed to 
ionizing radiation while removing a tube containing 
radioactive material from the AN/SPS-12 radar system and that 
the tube contained Radium 226, a form of ionizing radiation, 
which shattered and punctured the palm of his hand, exposing 
him to ionizing radiation, resulting in carcinoma of the 
salivary gland many years later.

In support of his claim, the veteran submitted documentation 
from the Naval Post Graduate School with information 
pertaining to the AN/SPS-12 radar system as well as the 
current maintenance manual, which shows that the components 
of the AN/SPS-12 included the electron tube 6260.  He also 
submitted copies of the Material Safety Data Sheet pertaining 
to this particular tube, which lists the radioactive material 
as Radium 226.  Although this information also indicated that 
such tubes were prohibited for shipboard use, and in fact 
were not authorized for shipboard use under any 
circumstances, the veteran argues that the prohibitions did 
not take effect until after he left the Navy in 1957. 

In April 2003, the Navy Department reported that there was no 
record of occupational exposure to ionizing radiation 
pertaining to the veteran.  

As there was no documentary evidence that the veteran was 
exposed to ionizing radiation, the RO did not request for 
development of the claim under 38 C.F.R. § 3.311(a).

Given the veteran's credible testimony about the injury 
during service and the specific information that the 
components of the AN/SPS-12 included the electron tube 6260, 
which contained radioactive material, Radium 226, the Board 
determines that additional development is needed before 
review the claim on the merits. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance required by 
38 U.S.C.A. §§ 5103 and 5103A and 38 
C.F.R. § 3.159 as interpreted in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the veteran's service personnel 
records.

3. Contact the Department of Navy to 
determine whether the AN/SPS-12 radar 
system was used aboard the USS Pickett 
from 1955 to 1957 and whether the model 
used contained the radioactive material, 
Radium 226.  

4. If, and only if, the information 
obtained shows that the AN/SPS-12 radar 
system was used on aboard ship from 1955 
to 1957 and did contain the radioactive 
material, Radium 226, then develop the 
claim under 38 C.F.R. § 3.311 to include 
a dose estimate for the amount of 
exposure to ionizing radiation in the 
form of Radium 226 contained in the tube 
of the AN/SPS-12 radar system that was 
accidentally released when the tube broke 
in the hands of the veteran. 

5. After the above development, 
adjudicate the claim. If the claim is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



